DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 8/4/2022 is acknowledged.  The traversal is on the ground(s) that claims of Groups I and II are the same and unity.  This is not found persuasive because the claims in Group II are method for reinforcing a partially submerged structural element, including method steps, e.g. constructing additional segments…, periodically lowering the lower unit…, filling the chamber between the structural element and the sleeve structure with the core filler material, which required further search in different areas.  
The requirement is still deemed proper and is therefore made FINAL.
Currently, claims 1-9 are pending and examined.
Claims 10-20 are non-elected and being withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/2021 and 1/5/2021 are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: page 1, par. [01], line 2; after “May 27, 2020” should be inserted -- now Patent No. 11,118,364 --; line 3, after “January 28, 2019” should be inserted -- now Patent No. 10,689,868 --   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 31; a citation “it is” is confusing and indefinite because does not clear whether “its” referring to which structure? Claims 2-5 depending upon the rejected claim 1 are also rejected. 
Re claim 6, 10; having the same issues as mentioned; therefore, claims 6-9 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 8,465,228 to Doleshal.
Re claim 6: Doleshal discloses an apparatus 10 for supporting and lowering a sleeve structure around a partially submerged structural element, the apparatus 10 comprising: an upper unit 12, configured for fixation to the structural element 14; two or more flexible support members 26, each extending downwardly from the upper unit 12; and a lower unit 32, configured to surround the structural element 32 and to be suspended from the flexible support members 26, the lower unit 32 comprising one or more sleeve structure supports (see Fig. 4); wherein the lower unit 32 is configured to support the sleeve structure as it is assembled and lowered from the upper unit 12 by the flexible support members 26.
Re claim 7: wherein the lower unit 32 comprises two or more lower perimeter components (wherein 62/44 are located in Fig. 3) which are connected by one or more releasable attachments 62, and wherein the lower unit 32 is configured to release the lowered sleeve structure upon release of the releasable attachments 62.
Re claim 8: additionally comprising a hoist system 30 configured to extend and retract the flexible support members 26, thereby lowering and raising the lower unit 32.
Re claim 9: wherein the hoist system 30 comprises a winch 36 and a plurality of pulleys 28.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale